Citation Nr: 0624654	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-01 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a separate 10 percent rating for each ear for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from May to September 1985, 
and September 1990 to May 1991.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

It appears that as of May 2004 the RO was working on a 
recently filed application for compensation for hearing loss 
and skin irritation, and this matter is referred for any 
additional appropriate action.  


FINDING OF FACT

The veteran's service-connected tinnitus was assigned the 
maximum rating of 10 percent.


CONCLUSION OF LAW

There is no legal entitlement for a separate 10 percent 
evaluation for each ear for "bilateral" tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

Although the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides for, among 
other things, notice and assistance to claimants under 
certain circumstances, when the law is dispositive as in the 
instant claim, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); VAOPGCPREC 2-2004.   

Analysis

The veteran contends that his service-connected "bilateral" 
tinnitus requires a separate 10 percent rating for each ear.  

Effective from June 10, 1999, as amended by the Secretary, a 
10 percent disability evaluation was provided for recurrent 
tinnitus.  See 64 Fed. Reg. at 25,202; 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  

According to a recent decision from the United States Court 
of Appeals for the Federal Circuit, Smith v. Nicholson, No. 
05-7618 (Fed. Cir. June 19, 2006), however, the preceding 
rating criteria (which was in effect when the veteran filed 
his January 2003 claim for separate 10 percent evaluations) 
is acceptably interpreted as limiting a veteran to a single 
disability rating for tinnitus, regardless of whether the 
tinnitus is perceived as unilateral or bilateral.  

Therefore, the claim must be denied due to an absence of 
legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   


ORDER

A separate 10 percent evaluation for each ear for tinnitus is 
denied.  


____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


